      9:19-cv-01369-RMG          Date Filed 06/07/20      Entry Number 48        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA



John Ervin Wilson, Jr., #295493     )
                      Plaintiff,    )                        C.A. No. 9:19-1369-RMG
                                    )
      v.                            )
                                    )                                 ORDER
Warden Williams                     )
                                    )
                  Defendant.        )
___________________________________ )

       This matter is before the Court upon the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 46), recommending the Court grant Defendant’s motion for summary

judgment. Plaintiff has filed no objections to the R & R.

       The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific

objections, “a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). “Moreover, in the absence of specific objections to the R & R, the Court

need not give any explanation for adopting the recommendation.” Wilson v. S.C. Dept of Corr.,

No. 9:14-CV-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v.

Davis, 718 F.2d 198, 200 (4th Cir.1983).


                                                 2
      9:19-cv-01369-RMG          Date Filed 06/07/20      Entry Number 48       Page 2 of 3




       Plaintiff’s claims, filed pro se, assert that the Defendant, the warden at McCormick

Correctional Institution (MCI), retaliated against him and violated his rights under the

Americans with Disabilities Act when prison officials refused to allow him to retain a pair of

black New Balance tennis shoes he brought with him from another institution.          The warden

explained that MCI was merely enforcing a policy against designer type sneakers because they

pose potential safety and security issues. MCI allows inmates to wear tennis shoes sold in the

prison canteen.

       The Magistrate Judge ably and in detail addressed the somewhat confusing claims of the

Plaintiff and correctly concluded that Plaintiff has failed to offer sufficient evidence to sustain

any of his legal claims. Plaintiff did not file objections to the R & R.

       The Court ADOPTS the R & R of the Magistrate Judge (Dkt. No. 46) as the order of the

Court and GRANTS Defendant’s motion for summary judgment. This case is dismissed with

prejudice.

       AND IT IS SO ORDERED.




                                                      s/ Richard M. Gergel_________________
                                                      Richard M. Gergel
                                                      United States District Judge



June 7, 2020
Charleston, South Carolina




                                                  2
9:19-cv-01369-RMG   Date Filed 06/07/20   Entry Number 48   Page 3 of 3




                                  2
